In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-284V
                                     Filed: January 28, 2020
                                         UNPUBLISHED

                                                                    Special Master Horner
    NICHOLE ZUREK, on behalf of DZ,
    minor vaccinee,
                                                                    Order Concluding Proceedings;
                         Petitioner,                                Vaccine Rule 21(a)
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Terry Dawes, McKeen & Associates, Detroit, MI, for petitioner.
Mollie Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                             ORDER CONCLUDING PROCEEDINGS1

       On January 28, 2020, petitioner filed a Joint Stipulation of Dismissal, stating that
the “parties here by stipulate pursuant to Vaccine Rule 21(a) that this action shall be
dismissed.” (ECF No. 32.)

      Accordingly, pursuant to Vaccine Rule 21(a), this case is hereby dismissed
without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.

                                                            s/Daniel T. Horner
                                                            Daniel T. Horner
                                                            Special Master

1 Because this order contains a reasoned explanation for the special master’s action in this case, it will be
posted on the United States Court of Federal Claims’ website in accordance with the E-Government Act
of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.